COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  DAVID PAUL HEALY,                              §               No. 08-17-00027-CV

                        Appellant,               §                  Appeal from the

  v.                                             §                352nd District Court

  SIMONE BARRON,                                 §             of Tarrant County, Texas

                         Appellee.               §               (TC# 352-286480-16)

                                             §
                                           ORDER

       The Court GRANTS the Appellee’s motion to extend time to file the brief filed by Wally

Yammine on behalf of Simone Barron, deceased, until March 18, 2022, but only if a legally

authorized representative of the estate has consented to the appearance of counsel. NO FURTHER

MOTIONS FOR EXTENSION OF TIME TO FILE THE APPELLEE’S BRIEF WILL BE

CONSIDERED BY THIS COURT.

       Furthermore, the parties and Mr. Yammine are instructed to inform the Court, within 15

days, (1) whether an estate has been opened for Appellee and (2) if so, provide the identity of the

executor.

       IT IS SO ORDERED this 16th day of February, 2022.
                                             PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.